DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.	The amendment file on February 10th 2021 has been entered. Claims 1, 3, 5, 6, 9 – 11, 13 – 18 and 20 stand amended with claims 2, 4, 7, 8, 12 and 19 cancelled. Claims 1, 3, 5, 6, 9 – 11, 13 – 18 and 20 are pending.

Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A computing system comprising: one or more processors; and one or more computer-readable media having stored thereon computer-executable instructions that are executable by the one or more processors to configure the computing system to create and populate a queriable table with events of a plurality of event types, and by at least configuring the computing system to: create a queriable table for receiving data from events of a plurality of event types, the queriable table having 1) at least one common column that corresponds to at least one common event field common across a plurality 

As such the combined features as recited in independent claim 1 and similarly stated in independent claims 11 and 16 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1, 3, 5, 6, 9 – 11, 13 – 18 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Guido et al., (United States Patent Publication Number 20060075330) teaches method and system and computer program product for sharing information between hypertext markup language (HTML) forms using a cookie
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Kweku Halm/
Examiner 
Art Unit 2166 
04/15/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166